DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites, inter alia, an optical element comprising: a cholesteric liquid crystal layer that is obtained by immobilizing a cholesteric liquid crystalline phase, wherein the cholesteric liquid crystal layer has a liquid crystal alignment pattern in which a direction of an optical axis derived from a liquid crystal compound changes while continuously rotating in at least one in-plane direction, in a cross-sectional view obtained by observing, using a scanning electron microscope, a cross-section taken in a thickness direction conforming the in-plane direction in which the direction of the optical axis rotates, a portion where a bright line and a dark line derived from the cholesteric liquid crystalline phase are discontinuous is provided in the cholesteric liquid crystal layer in the in-plane direction in which the direction of the optical axis rotates, and in a case where, in the liquid crystal alignment pattern, a length over which the direction of the optical axis derived from the liquid crystal compound rotates by 180° in the in-plane direction in which the direction of the optical axis changes while continuously rotating is set as a single period, areas sandwiching the portion where a bright line and a dark line derived from the cholesteric liquid crystalline phase are discontinuous have a same length of the single period in the liquid crystal alignment pattern.
None of the prior art of record alone or in combination discloses the claimed invention.
Yoshida (US 2018/0164480) discloses an optical element (see figures 1-2, for instance) comprising: a cholesteric liquid crystal layer (8) that is obtained by immobilizing a cholesteric liquid crystalline phase ([0066]), wherein the cholesteric liquid crystal layer has a liquid crystal alignment pattern in which a direction of an optical axis derived from a liquid crystal compound changes while continuously rotating in at least one in-plane direction (see figure 2, for instance), and in a cross-sectional view obtained by observing, using a scanning electron microscope, a cross-section taken in a thickness direction conforming the in-plane direction in which the direction of the optical axis rotates, a portion where a bright line and a dark line derived from the cholesteric liquid crystalline phase are discontinuous is provided in the cholesteric liquid crystal layer in the in-plane direction in which the direction of the optical axis rotates (see figure 2, since the structure of Fig. 2 anticipates the embodiments of Applicant’s claimed invention, specifically Applicant's figure 3).
However, Yoshida does not expressly disclose in a case where, in the liquid crystal alignment pattern, a length over which the direction of the optical axis derived from the liquid crystal compound rotates by 180° in the in-plane direction in which the direction of the optical axis changes while continuously rotating is set as a single period, areas sandwiching the portion where a bright line and a dark line derived from the cholesteric liquid crystalline phase are discontinuous have a same length of the single period in the liquid crystal alignment pattern, nor would it have been obvious to do so in combination.
Claims 2-15 are allowed by virtue of dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        7/27/2022